t c summary opinion united_states tax_court charlotte marie scott petitioner v commissioner of internal revenue respondent docket no 12045-03s filed date charlotte marie scott pro_se charlotte mitchell for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner is liable for the 10-percent additional tax on an early distribution pursuant to sec_72 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in hillsborough california on the date the petition was filed in this case charlotte marie scott petitioner began working for digital equipment corp in petitioner worked years for digital equipment corp until she was laid off in during her employment with digital equipment corp petitioner set up an individual_retirement_account ira this ira was established through donaldson lufkin and jenrette securities corp as an agent for gruntal and co llc at the end of her employment this account was valued at about dollar_figure after being laid off from digital equipment corp petitioner received unemployment benefits for the remainder of to date when she was employed by high voltage engineering corp referred to as robicon petitioner worked for robicon from april to date when she was again laid off while with robicon petitioner became a member of her employer’ sec_401 qualified_retirement_plan this retirement_plan was established by robicon through vanguard fiduciary trust co at the time of her dismissal from robicon the plan was valued at about dollar_figure after her dismissal from robicon petitioner once again began to receive unemployment benefits for the remainder of petitioner moved from pennsylvania to california in date to care for her sister petitioner was receiving unemployment benefits from the commonwealth of pennsylvania when she moved to california however petitioner did not receive unemployment benefits from california in because she was not eligible during petitioner had a sporadic employment record between january and date petitioner was employed on a project by project basis by changing places a packing and moving company from date until the end of the year petitioner was employed on a project by project basis designing closets by ronald duerksen petitioner earned purely commission income from her employment with ronald duerksen and such compensation was reported on her schedule c profit or loss from business during petitioner had cobra medical insurance coverage due to her previous employment at robicon petitioner paid a dollar_figure per month insurance premium for the insurance_policy which covered only herself however in petitioner extended her cobra coverage to include her husband which resulted in her premiums increasing to dollar_figure per month petitioner was notified in that such coverage was canceled retroactively to date due to unpaid premiums petitioner would eventually file for bankruptcy in during the year in issue petitioner withdrew dollar_figure from her vanguard k qualified_retirement_plan and dollar_figure from her gruntal ira petitioner did not roll over the distributed amounts into another qualified_employee retirement_plan or individual_retirement_plan petitioner reported the dollar_figure combined amount withdrawn on her federal_income_tax return although the amount of the distributions was reported on the return petitioner did not compute the 10-percent additional tax due for the early_withdrawals petitioner who was born in wa sec_52 years of age in when the distributions were made petitioner filed a joint federal_income_tax return with her then-husband robert j scott for the taxable_year between january and date mr scott was a salesman with the pittsburgh post gazette in july he moved to san francisco california to live with petitioner and began work with the san francisco chronicle where he remained employed until november when he left for florida in the notice_of_deficiency the commissioner determined a deficiency in the amount of dollar_figure this amount represents a 10-percent additional tax on the early ira distribution pursuant to sec_72 although admitting that the early distributions were made the gist of petitioner’s contention is that she is not liable for the additional tax on the ira distribution because it was used to pay medical insurance premiums and therefore met the requirements of the sec_72 exception used to pay medical_expenses and therefore met the requirements of sec_72 and or made because of financial hardship therefore making the application of the 10-percent additional tax inequitable sec_72 generally imposes a 10-percent additional tax on early distributions from a qualified_retirement_plan as defined in sec_4974 unless the distributions come within one of several statutory exceptions the parties do not dispute that petitioner’s accounts were qualified_employee retirement plans and that petitioner did not roll over her distributions pursuant to sec_408 1the record is unclear as to how the commissioner calculated the amount of deficiency 2the commissioner’s notice_of_deficiency mentioned the additional tax only with regard to petitioner’s ira distribution there was no mention of her k qualified_retirement_plan distribution therefore in order for petitioner to prevail she must show that the distributions fall under one of the exceptions under sec_72 with respect to sec_72 this court has repeatedly held that it is bound by the list of statutory exceptions enumerated in sec_72 see eg 111_tc_250 110_tc_1 101_tc_215 swihart v commissioner tcmemo_1998_407 pulliam v commissioner tcmemo_1996_354 roundy v commissioner tcmemo_1995_298 affd 122_f3d_835 9th cir the exceptions relevant to the case at hand are found in sec_72 and sec_72 sec_72 provides that the following distributions are not subject_to the additional tax i in general --distributions from an individual_retirement_plan to an individual after separation from employment-- i if such individual has received unemployment_compensation for consecutive weeks under any federal or state unemployment_compensation law by reason of such separation ii if such distributions are made during any taxable_year during which such unemployment_compensation is paid or the succeeding taxable_year and iii to the extent such distributions do not exceed the amount_paid during the taxable_year for insurance described in sec_213 with respect to the individual ii distributions after reemployment --clause i shall not apply to any distribution made after the individual has been employed for at least days after the separation from employment to which clause i applies iii self-employed individuals --to the extent provided in regulations a self-employed_individual shall be treated as meeting the requirements of clause i i if under federal or state law the individual would have received unemployment_compensation but for the fact the individual was self-employed sec_72 provides that the additional tax on early distributions does not apply to distributions from an individual_retirement_plan to an individual emphasis added an individual_retirement_plan is defined as a an individual_retirement_account described in sec_408 and b an individual_retirement_annuity described in sec_408 sec_7701 an individual_retirement_plan is commonly referred to as an ira it is clear that the retirement_plan established by robicon from which petitioner withdrew the dollar_figure distribution was a qualified_retirement_plan described in sec_401 and therefore the exception contained in sec_72 does not apply under the statutory language it is clear that sec_72 does not apply to petitioner’ sec_401 qualified_retirement_plan distribution after petitioner was dismissed from employment at robicon at the end of date she claims she received unemployment benefits for the remainder of however petitioner also testified that she was sporadically employed between january and date petitioner stated that she requested her k qualified_retirement_plan distribution in date therefore even if sec_72 did apply to such distribution based upon the record this court is unable to find that petitioner received unemployment_compensation for consecutive weeks in the year of the distribution or the preceding year as required by sec_72 petitioner has not substantiated receiving unemployment_compensation for consecutive weeks in the year of the distribution from her ira or the preceding year id therefore she has not fulfilled the requirements of sec_72 with respect to her ira which would have enabled her to receive a portion of her ira distribution without paying the 10-percent additional tax we conclude that petitioner is not entitled to an exception under sec_72 from the 10-percent additional tax imposed by sec_72 see sec_72 3we note that even if petitioner had satisfied the requirements of sec_72 the sec_72 exception would have applied only to dollar_figure of the dollar_figure distribution which was the amount substantiated as used to pay for health insurance premiums from january to date due to the fact that petitioner’s insurance was canceled retroactively to date for nonpayment in the petition to this court it is unclear whether petitioner contended that her distributions were not subject_to the 10-percent additional tax because they were used for medical_expenses under sec_72 however petitioner introduced evidence that would suggest that such a claim might be relevant therefore we shall discuss this contention sec_72 provides that the following distributions are not subject_to the additional tax b medical_expenses --distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year the deduction allowed under sec_213 is for the expenses paid during the taxable_year for medical_care to the extent that such expenses exceed percent of adjusted_gross_income on petitioner’s schedule a itemized_deductions petitioner calculated that the total medical and dental expenses paid_by her and her husband in was dollar_figure petitioner’s federal_income_tax return reflects that her and her husband’s joint adjusted_gross_income was dollar_figure therefore percent of 4petitioner decided against itemizing her deductions and instead used the standard_deduction in her joint federal_income_tax return however petitioner introduced her schedule a itemized_deductions into evidence in this case their adjusted_gross_income was dollar_figure thus petitioner’s expenses paid for medical_care in did not satisfy the requirements of sec_72 therefore the distributions do not fall under the exception of sec_72 finally petitioner contends that because of her financial hardship the dollar_figure should not be subject_to the 10-percent additional tax imposed by sec_72 petitioner seeks relief from the 10-percent additional tax imposed on her distributions based on her financial hardship there is however no hardship exception in the controlling statute sec_72 this principle has been applied consistently in cases dealing with premature ira_distributions see arnold v commissioner t c pincite gallagher v commissioner tcmemo_2001_34 deal v commissioner tcmemo_1999_352 pulliam v commissioner tcmemo_1996_354 thus the ira distribution received by petitioner is subject_to the 10-percent additional tax under sec_72 moreover petitioner alluded that her requests for her distributions in were based on reliance of advice given to her by her accountant the authoritative sources of federal tax law are the statutes regulations and judicial decisions zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 we have applied the relevant statute and we have concluded that respondent correctly applied the law in this case respondent’s imposition of the additional tax is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
